Citation Nr: 1205300	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office Center in Chicago, Illinois (RO).

During an October 2010 VA audiological examination, the Veteran was provided a diagnosis of left ear Eustachian tube dysfunction.  During the pendency of the appeal with regard to the above-captioned claims, the Veteran reported experiencing "constant pain."  As such, the Board finds that a claim of entitlement to service connection for Eustachian tube dysfunction has been reasonably raised by the record.  Because the RO has not developed or adjudicated this claim, the Board does not have jurisdiction to consider the merits of such herein.  Consequently, the Board is referring this claim to the RO for the appropriate actions.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level I or Level III for his right ear and Level I or Level II for his left ear.

2.  The Veteran's tinnitus has been assigned a 10 percent disability evaluation, the maximum rating permitted under the regulations.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  

2.  There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for purposes of determining the severity of his bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the November 2006 VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  The October 2010 VA examiner was asked to provide an 

opinion as to the current severity of the Veteran's bilateral hearing loss and, thus, the Veteran's claims file was not provided for contemporaneous review.  However, the examiner considered the Veteran's statements and performed a thorough audiological examination, which allowed for a fully-informed evaluation of the Veteran's bilateral hearing loss and tinnitus.  During the November 2006 VA examination, the functional effects of the Veteran hearing loss were not addressed.  During the October 2010 VA examination, the Veteran reported increased difficulty understanding conversational speech.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  To date, the Veteran has not advanced an argument that the November 2006 or the October 2010 audiological examinations were deficient in any respect or that he was prejudiced thereby.  Id. 

Further, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  Indeed, in July 2006 and in October 2008, the Veteran indicated on notice response forms that he did not have any additional evidence to submit in support of his claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Resolution of the Veteran's appeal with respect to his claim of entitlement to a rating in excess of 10 percent for his service-connected tinnitus is dependent on interpretation of the applicable regulations; no facts are in dispute.  The Veteran is already receiving the maximum disability rating available for tinnitus under the 

applicable rating criteria.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot with respect to this claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Historically, the Veteran served on active duty from December 1965 to December 1967.  In October 1999, the Veteran submitted a claim of entitlement to service connection for decreased hearing acuity in his left ear.  Ultimately, in August 2000, service connection was granted for left ear hearing loss and tinnitus.  The Veteran's left ear hearing loss was assigned a noncompensable rating, and his tinnitus was assigned a 10 percent rating, both effective October 29, 1999.  In May 2006, the Veteran submitted a claim of entitlement to a compensable evaluation for his service-connected left ear hearing loss, and a claim of entitlement to a rating in excess of 10 percent for his service-connected tinnitus.  In February 2007, service connection was granted for right ear hearing loss.  A separate noncompensable rating for left ear hearing loss was effectively extinguished and was replaced by a noncompensable rating for bilateral hearing loss, effective May 30, 2006.  Also in the February 2007 rating decision, the 10 percent rating assigned to the Veteran's service-connected tinnitus was maintained.  Thereafter, the Veteran perfected an appeal, seeking a higher rating for both his bilateral hearing loss and tinnitus.  The claims have been certified to the Board for appellate review.

I.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board 

may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  Bilateral Hearing Loss

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2011).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations 

derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

A March 2006 VA treatment report demonstrates that the Veteran requested to be evaluated to assess whether he would benefit from hearing aids.  The diagnosis was normal sloping to a moderate degree of right ear sensorineural hearing loss, and normal to mild sloping to moderate left ear sensorineural hearing loss.  The specific puretone thresholds at the relevant Hertz levels were not reported.

According to a May 2006 VA treatment report, the Veteran appeared for a follow-up appointment.  Audiological tests were administered and were deemed to be consistent with the March 2006 findings.  The specific puretone thresholds were not provided.  The Veteran was scheduled to undergo a hearing aid fitting.

In his May 2006 claim, the Veteran asserted that his hearing disorder had deteriorated to the extent that he required the use of bilateral hearing aids.  He also asserted that his tinnitus had worsened and that he experienced "constant pain."

In November 2006, the Veteran underwent a VA audiological examination to ascertain the service of his hearing loss.  The Veteran reported a gradual decrease in hearing acuity, bilaterally, since May 2000.  He denied occupational and recreational noise exposure, and denied and recent ear pathology.  He endorsed "bothersome" tinnitus, primarily in his left ear.  An audiological examination showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
50
65
55
LEFT
30
40
65
70
65

Based on these findings, the VA examiner determined that the Veteran average right ear puretone threshold was 45, while his average left ear puretone threshold was 60.  Speech recognition testing using the Maryland CNC word list resulted in a 

score of 96 percent for the Veteran's right ear, and 94 percent for his left ear.  The diagnosis was moderate to moderately-severe right ear sensorineural hearing loss, and mild to moderately-severe left ear hearing loss.

In his March 2007 notice of disagreement, the Veteran asserted that his hearing disorder had worsened over the past several years.  Further, even though he benefited from the use of bilateral hearing aids, he claimed that his disorder was "much worse" than the ratings assigned.

In his March 2009 substantive appeal, the Veteran claimed that his hearing was "fine" before entering the military service, and now he could only hear "high sounds" with one ear and "low sounds" with the other.  He also asserted that he could not "function normally" with his present hearing acuity.

In October 2010, the Veteran underwent another VA audiological examination to ascertain the severity of his bilateral hearing loss and tinnitus.  The Veteran reported that he worked part time as a driver for a rental car company, and denied significant noise exposure.  He endorsed exposure to noise associated with riding a motorcycle without the benefit of hearing protection.  An audiological examination showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
65
70
65
LEFT
30
45
70
75
60

The VA examiner determined that the Veteran average right ear puretone threshold was 63.75 decibels, and that his average left ear puretone threshold was 51.25 decibels.  Speech recognition testing using the Maryland CNC word list resulted in a score of 88 percent for the Veteran's right ear, and 96 percent for his left ear.  The diagnosis was normal right ear hearing sloping to moderately-severe or severe sensorineural hearing loss, and mild to moderate sloping to moderately-severe or severe left ear sensorineural hearing loss.

Applying the November 2006 VA examination results to the Rating Schedule reveal numeric designations of Level I for his right ear and Level II for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing.

Applying the October 2010 VA examination results to the Rating Schedule reveals numeric designations of Level III for his right ear and Level I for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule also results in a noncompensable evaluation for bilateral hearing.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate a pure tone threshold of 55 decibels or more in all four frequencies in either ear.  Additionally, although the Veteran has shown a less than 30-decibel threshold at 1000 Hertz in his right ear, he has not demonstrated a 70-decibel or more threshold at 2000 Hertz in his right ear.  Further, although the Veteran has demonstrated a 70-decibel or more threshold at 2000 Hertz in his left ear, he has not shown a 30-decibel or less threshold at 1000 Hertz in his left ear.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

The medical evidence of record confirms that the Veteran has a hearing loss disability.  However, the degree to which this disability effects the average impairment of earnings, according to the Rating Schedule, does not result in a compensable evaluation.  38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral ear hearing loss is appropriate, and entitlement to a 

compensable evaluation for bilateral hearing loss is not warranted at any time during the appeal period.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or the analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss are evaluated as impairments of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.

The Veteran's bilateral hearing loss was manifested by a numeric designation of Level I or Level III for his right ear and Level I or Level II for his left ear.  The Veteran reported that he experienced increasing difficulty understanding conversational speech.  However, when comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation for his service-connected bilateral hearing disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

In August 2000, the RO granted the Veteran's claim of entitlement to service connection for tinnitus, and a 10 percent rating was assigned thereto, pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.

In May 2006, the Veteran submitted a claim of entitlement to a rating in excess of 10 percent for his service-connected tinnitus.  However, according to VA regulations, a 10 percent evaluation is the maximum schedular rating allowed for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Thus, the Veteran's service-connected tinnitus has already been assigned the maximum schedular rating 

available.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no legal basis upon which to award a higher schedular evaluation, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


